BRYAN SCHRODER
United States Attorney

STEPHAN A. COLLINS
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: stephan.collins@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,             )   No. 3:20-CR-00017-SLG-MMS
                                        )
                          Plaintiff,    )   COUNTS 1,4:
                                        )   FELON IN POSSESSION OF
          vs.                           )   FIREARMS AND AMMUNITION
                                        )     Vio. of 18 U.S.C. §§ 922(g)(1),
  CHRISTOPHER POINDEXTER, and           )   924(a)(2)
  ROXANNE REED,                         )
                                        )   COUNTS 2-3, 5-14:
                          Defendants.   )   DISTRIBUTION OF A
                                        )   CONTROLLED SUBSTANCES
                                        )     Vio. of 21 U.S.C. § 841(a)(1),
                                        )   (b)(1)(A) & (B)
                                        )
                                        )   COUNT 15
                                        )   CARRYING A FIREARM DURING
                                        )   DRUG TRAFFICKING CRIME
                                        )   Vio. of 18 U.S.C. § 924(c)(1)(A)(i)
                                        )
                                        )   CRIMINAL FORFEITURE
                                        )   ALLEGATION 1:
                                        )    21 U.S.C. § 853



      Case 3:20-cr-00017-SLG-MMS Document 2 Filed 02/21/20 Page 1 of 9
                                               ) CRIMINAL FORFEITURE
                                               ) ALLEGATION 2:
                                               )  18 U.S.C. § 924(d)
                                               )


                                    INDICTMENT

         The Grand Jury charges that:

                                           COUNT 1

         On or about July 23, 2018, within the District of Alaska, the defendant, ROXANNE

REED, knowingly having been convicted of a crime punishable by imprisonment for a

term exceeding one year, did knowingly possess, in and affecting interstate and foreign

commerce, firearms and ammunition, to wit:

      1. Spanish Mauser, 7 x 57mm rifle bolt action;

      2. Marlin, model 795, .22 caliber semi-automatic rifle; and

      3. 279 rounds of assorted ammunition.

                                        Prior Convictions

      Conviction Date               Offense                     Court            Case No.
                              Assault in the Third
     November 13, 2004                                      State of Alaska      2KB-04-65
                                     Degree
                             Failure to Appear – On
      March 30, 2007                                        State of Alaska   3AN-06-12072
                             bail for felony offense

         All of which is in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

//

//


                                           Page 2 of 9


         Case 3:20-cr-00017-SLG-MMS Document 2 Filed 02/21/20 Page 2 of 9
                                          COUNT 2

         On or about July 27, 2018, within the District of Alaska, the defendants,

CHRISTOPHER POINDEXTER and ROXANNE REED, knowingly distributed five

grams or more of pure methamphetamine.

         All of which is in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B).

                                          COUNT 3

         On or about August 13, 2018, within the District of Alaska, the defendant,

CHRISTOPHER POINDEXTER, did knowingly and intentionally distribute fifty grams

or more of pure methamphetamine.

         All of which is in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A).

                                          COUNT 4

         On or about August 14, 2018, within the District of Alaska, the defendant,

ROXANNE REED, knowingly having been convicted of a crime punishable by

imprisonment for a term exceeding one year, did knowingly possess, in an affecting

interstate and foreign commerce, a Glock, Model 19X, 9mm semi-automatic pistol.

                                      Prior Convictions

      Conviction Date                Offense                  Court              Case No.
                              Assault in the Third
     November 13, 2004                                    State of Alaska        2KB-04-65
                                     Degree
                             Failure to Appear – On
      March 30, 2007                                      State of Alaska   3AN-06-12072
                             bail for felony offense

         All of which is in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

//
                                          Page 3 of 9


        Case 3:20-cr-00017-SLG-MMS Document 2 Filed 02/21/20 Page 3 of 9
                                       COUNT 5

      On or about September 4, 2018, within the District of Alaska, the defendant,

CHRISTOPHER POINDEXTER, did knowingly and intentionally distribute fifty grams

or more of pure methamphetamine.

      All of which is in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A).

                                       COUNT 6

      On or about October 4, 2018, within the District of Alaska, the defendant,

CHRISTOPHER POINDEXTER, did knowingly and intentionally distribute fifty grams

or more of pure methamphetamine.

      All of which is in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A).

                                       COUNT 7

      On or about October 19, 2018, within the District of Alaska, the defendant,

CHRISTOPHER POINDEXTER, did knowingly and intentionally distribute fifty grams

or more of pure methamphetamine.

      All of which is in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A).

                                       COUNT 8

      On or about October 30, 2018, within the District of Alaska, the defendant,

CHRISTOPHER POINDEXTER, did knowingly and intentionally distribute fifty grams

or more of pure methamphetamine, and did aid and abet same.

      All of which is in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A).

//

//
                                       Page 4 of 9


      Case 3:20-cr-00017-SLG-MMS Document 2 Filed 02/21/20 Page 4 of 9
                                       COUNT 9

      On or about January 17, 2019, within the District of Alaska, the defendant,

CHRISTOPHER POINDEXTER, did knowingly and intentionally distribute fifty grams

or more of pure methamphetamine.

      All of which is in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A).

                                      COUNT 10

      On or about February 12, 2019, within the District of Alaska, the defendant,

CHRISTOPHER POINDEXTER did knowingly and intentionally distribute fifty grams or

more of pure methamphetamine.

      All of which is in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A).

                                      COUNT 11

      On or about April 18, 2019, within the District of Alaska, the defendant,

CHRISTOPHER POINDEXTER, did knowingly and intentionally distribute fifty grams

or more of pure methamphetamine.

      All of which is in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A).

                                      COUNT 12

      On or about September 5, 2019, within the District of Alaska, the defendant,

CHRISTOPHER POINDEXTER, did knowingly and intentionally distribute five grams or

more of pure methamphetamine.

      All of which is in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B).

//

//
                                       Page 5 of 9


      Case 3:20-cr-00017-SLG-MMS Document 2 Filed 02/21/20 Page 5 of 9
                                      COUNT 13

      On or about October 24, 2019, within the District of Alaska, the defendant,

CHRISTOPHER POINDEXTER, did knowingly and intentionally distribute fifty grams

or more of pure methamphetamine.

      All of which is in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A).

                                      COUNT 14

      On or about October 29, 2019, within the District of Alaska, the defendant,

CHRISTOPHER POINDEXTER, did knowingly and intentionally distribute fifty grams

or more of pure methamphetamine.

      All of which is in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A).

                                      COUNT 15

      On or about October 29, 2019, within the District of Alaska, the defendant,

CHRISTOPHER POINDEXTER, did knowingly and intentionally use and carry a firearm,

to wit, a Glock 9mm semi-automatic pistol, during and in relation to the drug trafficking

crime charged in Count 14.

      All of which is in violation of 18 U.S.C. § 924(c)(1)(A)(i).

                     CRIMINAL FORFEITURE ALLEGATIONS

      21 U.S.C. ' 841 -- drug distribution - proceeds and facilitating property

      1.     The allegations contained in Counts 2-3, and 5-14 of this Indictment are

hereby realleged and incorporated by reference for the purpose of alleging forfeitures

pursuant to 21 U.S.C. § 853.


                                       Page 6 of 9


      Case 3:20-cr-00017-SLG-MMS Document 2 Filed 02/21/20 Page 6 of 9
       2.     Pursuant to 21 U.S.C. § 853, upon conviction of an offense in violation of 21

U.S.C. § 841, the defendants, CHRISTOPHER POINDEXTER and ROXANNE REED

shall forfeit to the United States of America any property constituting, or derived from, any

proceeds obtained, directly or indirectly, as the result of such offenses and any property

used, or intended to be used, in any manner or part, to commit, or to facilitate the

commission of, the offenses. The property to be forfeited includes, but is not limited to, the

following: proceeds from the sale of drugs.

       3.     If any of the property described above, as a result of any act or omission

of the defendants:

              a.     cannot be located upon the exercise of due diligence;

              b.     has been transferred or sold to, or deposited with, a third party;

              c.     has been placed beyond the jurisdiction of the court;

              d.     has been substantially diminished in value; or

              e.     has been commingled with other property which cannot be divided
                     without difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant

to 21 U.S.C. § 853(p).

               18 U.S.C. ' 924(d) - firearms and ammunition forfeiture

       1.     The allegations contained in Counts 1, 4, and 15 of this Indictment are

hereby realleged and incorporated by reference for the purpose of alleging forfeitures

pursuant to Title 18, United States Code, Section 924(d) and Title 28, United States

Code, Section 2461(c).

                                         Page 7 of 9


       Case 3:20-cr-00017-SLG-MMS Document 2 Filed 02/21/20 Page 7 of 9
      2.     Upon conviction of the offenses in violation of Title 18, United States

Code, Section 922(g)(1) set forth in Counts 1 and 4, and Section 924(c)(1)(A)(i) set forth

in Count 15 of this Indictment, the defendants, ROXANNE REED and CHRISTOPHER

POINDEXTER shall forfeit to the United States pursuant to Title 18, United States Code,

Section 924(d) and Title 28, United States Code, Section 2461(c), any firearms and

ammunition involved in the commission of the offense.


//

//

//

//

//

//

//

//

//

//

//

//

//

//

//

//

//
                                        Page 8 of 9


      Case 3:20-cr-00017-SLG-MMS Document 2 Filed 02/21/20 Page 8 of 9
      All pursuant to 18 U.S.C. ' 924(d) and 28 U.S.C. ' 2461(c).

      A TRUE BILL.

                                       s/ Grand Jury Foreperson
                                       GRAND JURY FOREPERSON



s/ Carole A. Holley for
STEPHAN A. COLLINS
Assistant U.S. Attorney
United States of America



s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


DATE: February 20, 2020




                                      Page 9 of 9


      Case 3:20-cr-00017-SLG-MMS Document 2 Filed 02/21/20 Page 9 of 9
